Exhibit 10.3 Warrant – [●] THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR THE SECURITIES LAWS OF ANY STATE. DIGITAL POWER CORPORATION COMMON STOCK PURCHASE WARRANT AUGUST 3, 7 THIS COMMON STOCK PURCHASE WARRANT (this “ Warrant ”) of Digital Power Corporation , a corporation duly organized and validly existing under the laws of California (the “ Company ”), is issued to the Holder (as defined below) in connection with a 12% Convertible Note (the “ Note ”). This Warrant is exercisable for up to an aggregate 666,666 shares of Common Stock, as defined below, subject to adjustment pursuant to the anti dilution provisions therein. FOR VALUE RECEIVED, the Company hereby certifies that the registered holder hereof, [●] with an address at [●] and its successors and assigns (the “ Holder ”), is entitled to purchase from the Company 666,666 duly authorized, validly issued, fully paid and nonassessable shares of common stock, no par value (the “ Common Stock ”), at a purchase price equal to $0.70 per share, as may be adjusted pursuant to the anti-dilution provisions set forth herein (the “ Warrant Price ”). The Holder is registered on the records of the Company regarding registration and transfer of the Warrant (the “ Warrant Register ”) and is the owner and Holder thereof for all purposes, except as described in Section 1 1 hereof. 1.
